Citation Nr: 1310860	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-39 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a low back disorder, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.N.



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified before the undersigned at a February 2010 Video Conference hearing.  The hearing transcript is of record.  

In June 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Clear and unmistakable evidence shows that the Veteran had a bilateral foot disability, namely bilateral pes planus, prior to his enlistment into active service.

2. The evidence does not clearly and unmistakably show that the Veteran's current bilateral foot disability, namely bilateral pes planus, was not aggravated in service.

3.  Bilateral pes planus was present in service, and is etiologically related to service.
CONCLUSION OF LAW

Bilateral pes planus pre-existed service, but was aggravated therein.  38 U.S.C.A. § 1110, 1153 (West 2002); 38 C.F.R. § 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for pes planus.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.303(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137. 

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  
38 U.S.C.A. § 1111. 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that his currently demonstrated bilateral pes planus was incurred or aggravated during his active military service in Southwest Asia.  
Service treatment records show that at the time of his enlistment examination in January 1986, the Veteran was noted to have asymptomatic pes planus.  Accordingly, the presumption of soundness is not applicable.  38 U.S.C.A. § 1111.  Service connection would require a showing that the pre-existing disability was aggravated in service.  38 U.S.C.A. § 1153.  Aggravation is presumed if the disability increased in severity during service, unless the increase is attributed to natural progression; but aggravation will not be conceded where there was no increase in the underlying disability during service.  38 C.F.R. § 3.306(a), (b).

Service treatment records show that the Veteran was seen on numerous occasions during service for complaints of bilateral foot pain, and diagnosed with symptomatic pes planus, painful flat feet, and bilateral plantar fasciitis.  He was also prescribed orthotics and given a physical profile for his feet in July 1989.  During his discharge examination in July 1992, he reported foot trouble, and was noted to have severe pes planus.

Post-service treatment records show that the Veteran has received private treatment for foot problems since at least 2003, which he reported had been ongoing for over 15 years.  He was diagnosed in 2007 with tarsal tunnel syndrome, most likely secondary to pes planus, biomechanical.

The Veteran was afforded a VA examination in March 2008.  A VA physician's assistant (PA) provided an opinion that it was less likely as not that the Veteran's bilateral pes planus was incurred or aggravated during service because there were no treatment records from the time of the Veteran's discharge which indicated that the claimed pes planus pain continued from the date of discharge.  The examiner also noted that the Veteran spent several years working in a factory in a job where he had to stand for long periods and concluded, without any rationale, that the Veteran's foot condition was more likely caused by that environment rather than the history of physical activity that the Veteran reported during service.  
The Board finds that the March 2008 examiner's opinion is inadequate in several respects.  First of all, the examiner failed to provide a medical opinion based upon the proper legal standard.  In this regard, the Board notes that the "at least as likely as not" language addresses only the preponderance of the evidence standard rather than the clear and unmistakable evidentiary standard needed to rebut the presumption of soundness in a claim based on aggravation.  The examiner failed to opine as to whether the evidence clearly and unmistakably showed that the Veteran's pes planus did not undergo a chronic increase in severity beyond the natural progression of the disease during his active military service.  Furthermore, the examiner did not provide a rationale for the opinion.  Accordingly, the Board finds that the opinion is inadequate for rating purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In accordance with the Board's June 2011 remand, the Veteran was afforded another VA examination in July 2011.  The examiner diagnosed the Veteran with bilateral mild flexible pes planus, and opined that the condition was not caused by or a result of an injury or illness during military service.  His rationale was that although pes planus existed prior to service, a review of the Veteran's service treatment records failed to reveal evidence of additional foot trauma during military service.  He noted further that service treatment records revealed pes planus on early medical examinations, which most likely represented a physiological pes planus which would be normal in this individual and asymptomatic, and that flexible flatfeet persisting into adolescence and adulthood are usually associated with familial ligamentous laxity and can be identified in other family members.  The examiner noted further that it is widely accepted that aging and obesity contribute to symptomatic pes planus.  He ultimately concluded, without a rationale, that the source of the Veteran's painful feet in service was more likely than not due to his bilateral plantar fasciitis and not related to his pes planus.  

The Board finds that the July 2011 examiner opinion is also inadequate in several respects.  First of all, the examiner's opinion was partially based on his finding that the Veteran did not have additional foot trauma during military service.  However, the Veteran has reported that he experienced foot pain during marches in service, and the service treatment records show that he complained of pain in his feet after running or standing for long periods of time.  Accordingly, the Board finds that the Veteran did sustain additional foot trauma in service, and the July 2011 examiner's negative opinion is inadequate for rating purposes because it is not based upon accurate facts.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  The Board also finds that as the examiner did not provide a rationale for his opinion that the Veteran's foot pain in service was due to plantar fasciitis and not pes planus, it is inadequate for rating purposes. 

There is clear and unmistakable evidence, as shown by enlistment examination and the Veteran's reports, that a bilateral foot disability, namely pes planus, pre-existed service.  However, the evidence does not clearly and unmistakably demonstrate that the preexisting disorder was not aggravated in service.  In this regard, the Board notes the numerous notations in the service treatment records of treatment for bilateral foot pain and diagnoses of symptomatic pes planus and painful flat feet (both more severe than the asymptomatic pes planus he was noted to have at the time of his enlistment); the physical profile he received in 1989 for foot problems; and the diagnosis at discharge of severe pes planus.  There is evidence against a finding of aggravation.  In this regard, both the March 2008 and July 2011 VA examiners opined that it was less likely than not that the Veteran's bilateral pes planus was aggravated in service.  However, for the reasons noted above, the Board has accorded these opinions little probative value, and finds that they are inadequate for rating purposes.  The evidence, therefore, is in at least equipoise on the question of aggravation.  Resolving such doubt in the Veteran's favor, the Board finds that current bilateral pes planus pre-existed service, but was aggravated therein.  Accordingly, service connection is granted.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for bilateral pes planus is granted.  


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.


The Veteran does not contend that his currently demonstrated lumbar spine disability was present in service or manifested within one year of his discharge from service.  Rather, he contends that his current low back disability developed as a result of his bilateral pes planus.  

Service treatment records show that the Veteran was seen for upper back pain in January 1992.  X-rays showed no evidence of abnormality.  In November 1989, he was seen for complaints of a sore tailbone, which he attributed to falling down stairs.  He was diagnosed with low back pain at that time.  The Veteran denied recurrent back pain at the time of his discharge examination.  

During a June 2008 VA examination, the Veteran complained of low back pain, which he attributed to his bilateral foot disability.  He was diagnosed with lumbar spine degenerative changes, and the examiner opined that the condition was less likely than not a result of the bilateral foot condition.  His rationale was that there was no evidence of illness, injury or disease of the spine while on active duty.  However, the Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the Veteran's contentions, and the evidence of a current low back disability, as well as the fact that the Board has found that service connection for bilateral pes planus is warranted, the Board has determined that he should be afforded a VA examination to determine the etiology of any currently present low back disability.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination of the lumbar spine.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should be advised that the Veteran does not argue that he incurred the current lumbar spine degenerative changes in service or within one year following service. 

The examiner must also be advised that the Veteran has been granted service connection for bilateral pes planus.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disability was caused or aggravated by his service-connected bilateral pes planus.

The examiner should also specifically discuss whether it is at least as likely as not (50 percent, or greater, probability) that the service-connected bilateral pes planus aggravated his lumbar spine disability, that is, has resulted in permanently increased severity of the lumbar spine disability beyond the expected natural progression of that disorder, or that the service-connected bilateral pes planus otherwise aggravated the lumbar spine disability.

The examiner must comment on the Veteran's lay statements as to onset and severity of the symptoms attributed to the claimed lumbar spine disability.
The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.  

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2012). 

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.

3.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


